Citation Nr: 0515933	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  99-07 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder, to include psoriasis.

2.  Entitlement to a compensable rating for a scar, right 
lower leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1970.  The veteran also had service in the Army Reserves and 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
a skin condition, to include psoriasis, and denied the 
veteran's claim for a compensable rating for a scar of the 
right lower leg.  

In July 1999, the veteran was afforded a hearing at the 
Columbia RO before a Hearing Officer.  

In November 2000, the Board reopened the issue of entitlement 
to service connection for a skin condition, to include 
psoriasis (the issue was initially denied by a September 1996 
rating decision which was not appealed by the veteran) and 
remanded both that issue, as well as the claim for a 
compensable rating for a scar, right lower leg, to the RO.

In April 2003, the Board ordered further development in the 
matter pursuant to 38 C.F.R. § 19.9(a)(2).  However, on May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Thus, this matter was again remanded 
by the Board in July 2003 in order that the desired 
development be completed.  The matter is now once again 
before the Board.  


FINDINGS OF FACT

1.  The veteran's skin condition is not of service origin and 
is not related to in-service exposure to herbicides.  

2.  The most recent objective evidence of record states that 
there is no evidence of the service-connected right lower leg 
laceration scar.  


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).    

2.  The criteria for an increased (compensable) rating for 
service-connected right lower leg laceration scar have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.31, 4.118, Diagnostic Codes 7803, 7804, 
7805 (as in effect prior to August 30, 2002, and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records; 
Army Reserve records; National Guard records (including a 
list of dates of active duty for training); the veteran's 
contentions, including testimony provided before the RO in 
July 1999; color photographs; multiple VA examination 
reports; and VA treatment records.  In addition, the Board 
has received and reviewed letters and treatment records from 
private health care providers, to include Dr. H.O. Thompson, 
Jr. and Dr. Roger A. Gaddy.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

				I.  Service Connection

The veteran argues that he is entitled to service connection 
for a skin condition, to include psoriasis.  It has been 
argued, for example, in statements by the veteran received in 
July 2002 and June 2003, and in a January 2003 Written Brief 
Presentation by the veteran's representative, that he has a 
skin condition which is related to exposure to Agent Orange 
(specifically exposure while serving in Germany according to 
the veteran's June 2003 statement).     

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) A medical diagnosis of a 
current disability; (2) medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board further notes that there are specific diseases 
associated with exposure to certain herbicide agents which 
are subject to presumptive service connection.  38 C.F.R. 
§§ 3.307, 3.309(e).  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: Type 2 
diabetes; Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).     

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Under 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In order to prevail on a direct basis, the veteran 
would have to provide competent medical evidence that relates 
his skin condition to chemical dioxins during his period of 
active service.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

No skin abnormalities or complaints were noted in the 
veteran's August 1967 pre-induction examination report.  In 
December 1968, the veteran was diagnosed as having 
neurodermatitis manifested by pruritus of his whole body.  In 
January 1969, a medical record stated that the veteran had 
been itching all over for the past week.  An examination 
found no rash, but unusually dry skin.  An Army Reserve 
record, dated March 1983, noted that the veteran was seen for 
a problem with his hands.  He was subsequently referred to 
the dermatology clinic for further evaluation.  

The file also contains a report of Medical History dated 
November 1985, completed in conjunction with the veteran's 
enlistment in the National Guard, in which the veteran 
checked a box indicating he did not know if he had ever had 
or currently had a skin disease.  

Numerous private medical records show a diagnosis of 
psoriasis, including a December 1991 report which lists an 
assessment of psoriasis vulgaris.    

A March 1996 medical review form for an annual medical 
certificate diagnosed the veteran as having psoriasis.  A 
March 1996 report from Dr. Roger A. Gaddy also diagnosed 
psoriasis.  

The record is replete with VA medical records beginning in 
1998 noting treatment for psoriasis.   

In February 1999 the RO received a letter from Dr. H.O. 
Thompson, Jr., stating that he had been seeing the veteran 
since June 1995 and that the veteran had moderately severe 
psoriasis of the trunk, scalp, and extremities, which had 
partially responded to treatment.  

In July 1999 the veteran was afforded a hearing before a 
Hearing Officer at the Columbia RO.  The veteran testified 
that his leg itched all the time and that it seemed like it 
wanted to get better, but that it would then start itching 
again.  He stated that he had been diagnosed as having 
psoriasis and that he first noticed the condition 15 years 
earlier.  The veteran also stated that his rash was on his 
legs, thighs, and knees.

A May 2001 VA examination report listed a diagnosis of 
psoriasis with rather severe skin lesion residuals on the 
lower extremities.  

A July 2002 VA examination report also lists a diagnosis of 
psoriasis.  The examiner stated, though, that he did not 
believe that the veteran's psoriasis was etiologically 
related to service or the skin problems experienced therein.  
It was noted that the claims folder had been reviewed.    

Finally, the record contains a January 2004 VA examination 
report.  It was noted that the claims folder had been 
reviewed.  The examiner diagnosed psoriasis, affecting 
primarily the veteran's lower leg, which was noted to be of 
moderate severity.  The examiner then stated:

It is not at least as likely as not that the 
veteran's current psoriasis was initially 
manifested or otherwise originated during the 
veteran's periods of active military service.  

The examiner also stated that he found no evidence that the 
veteran was exposed to Agent Orange, stating further that he 
found no cutaneous residuals suggestive of that.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
There is no competent medical opinion of record relating the 
veteran's current skin condition to his active duty, or any 
period of active duty for training.  On the contrary, as 
noted above, the examiner in the July 2002 VA examination 
report concluded that he did not believe that the veteran's 
psoriasis was etiologically related to service and the 
examiner in the January 2004 examination report concluded 
that it was not as least as likely as not that the veteran's 
psoriasis was initially manifested, or otherwise originated, 
"during the veteran's periods of active military service."  
These examiners, the Board notes, both reviewed the veteran's 
claims folder.  Accordingly, absent a competent medical 
opinion relating the veteran's psoriasis to his service, the 
claim must be denied.      

With regard to the veteran's assertions that his skin 
condition is related to Agent Orange exposure while serving 
in Germany, the Board emphasizes that the veteran has not 
been diagnosed with a disease that is recognized as 
attributable to exposure to herbicides under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Furthermore, 
the veteran never served in the Republic of Vietnam, nor has 
he alleged such.  Thus, the presumption is inapplicable in 
the instant matter.    Furthermore, there is not one 
scintilla of objective evidence in the record that the 
veteran was ever exposed to Agent Orange; the examiner in the 
January 2004 VA examination stated that he found no evidence 
that the veteran was exposed to Agent Orange, stating further 
that he found no cutaneous residuals suggestive of that.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a skin condition, to 
include psoriasis, that should be service-connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				II.  Increased Rating        

The veteran has asserted that his service-connected scar of 
the lower right leg, currently rated as noncompensable, 
should be assigned at least a 20 percent rating.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met. 38 C.F.R. § 4.31 
(2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2004); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

At the July 1999 RO hearing, the veteran testified that the 
scar was tender and "sort of painful."  

A September 2001 VA scars examination report noted that the 
veteran complained of bilateral lower extremity scars.  The 
examiner stated that the veteran was not sure of the nature 
and had no antecedent history of acute injury.  Examination 
of his calves and shins showed multiple areas of 
hyperpigmented skin, as well as superficial ulcers which 
appeared healed with some skin discoloration and chronic 
changes.  A posterior scar on the right lower extremity was 
approximately 12 cm by 8 cm.  An anterior scar on this leg 
was approximately 4 cm by 6 cm at the distal one-third.  The 
total area on the posterior scar traversed an area from the 
distal one-third to the proximal one-third area of the 
gastroc, more so laterally than medially.  On the left lower 
extremity, the veteran had an area approximately 14 cm by 7 
cm, posteriorly and posterolaterally along his gastroc and 
soleus.  The examiner diagnosed superficial scars most likely 
secondary to  peripheral insufficiency versus psoriasis.       

A July 2002 VA scars examination report noted upon physical 
examination that there were several 1 cm scars on the 
posterior aspect of the right lower leg which were 
hypopigmented, but not elevated or depressed.  They were 
nontender and nonadherent.  The examiner indicated that, 
otherwise, he did not see any prominent scars.  The examiner 
diagnosed right lower leg scars as described above, but 
stated that he was not certain that this represented the scar 
which would have resulted in the 4 cm laceration sustained in 
service.  He stated again that he did not find any tender 
scar or scars on the right lower extremity and that the 1 cm 
scars mentioned were hypopigmented, not elevated or 
depressed, nontender, and nonadherent.  He stated that there 
was no evidence that they were painful on objective 
demonstration.  

Finally, a January 2004 VA scars examination report noted 
that the service medical records revealed that the veteran 
suffered a 4 cm laceration of the right lower leg while in 
service, but that the veteran indicated that he could not 
remember having a laceration to his right lower leg and could 
not identify any residual scar from it.  It was noted, 
however, that the veteran indicated that he had some scars 
secondary to scratching his pruritic rash.  Upon physical 
examination, the examiner stated that there was no scar on 
the right lower leg that would be interpreted as being a 
laceration scar.  The examiner concluded that he found no 
evidence of a service-connected right lower leg laceration 
scar.  

The Board notes that the rating criteria for scars were 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  In keeping with VA practice and 
appropriate precedent, the rating agency should apply the 
version of the regulation that is most favorable to the 
veteran, since the regulations changed during the pendency of 
his appeal.  See VAOPGCPREC 7-03 (2003).

When regulations are changed during the veteran's appeal, the 
presumption of non-retroactivity applies in the absence of 
expressed agency intent.  See Landgraf v. USI Film Products, 
511 U.S. 244 (1994); VAOPGCPREC 7-2003 (VA must give effect 
to the court's explanation of the prevailing law).  As a 
general matter, regulations that liberalize the criteria for 
entitlement to compensation may be applied to pending claims 
because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  In contrast, the 
regulations that restrict the bases for entitlement to a 
benefit might have disfavored retroactive effects in pending 
claims and would not apply retroactively in determining a 
claimant's entitlement to benefits, absent expressed agency 
intent.  VAOPGCPREC 7-2003.  
  
Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 
7802 provides that scars other than head, face, or neck scars 
that are superficial and do not cause limited motion will be 
rated as 10 percent disabling for areas of 144 square inches 
or greater.  Notes following the rating criteria explain 
(1) scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of the 
extremities or trunk, will be rated separately and combined 
in accordance with 38 C.F.R. § 4.25, and (2) a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 7803 notes 
that unstable superficial scars are evaluated as 10 percent 
disabling.  Note (1) indicates that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2) indicates that a superficial 
scar is one not associated with underlying soft tissue 
damage.  38 C.F.R. Part 4 (2004).  Diagnostic Code 7804 
provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
states that a superficial scar is one not associated with 
underlying soft tissue damage.  Note (2) states that in this 
case, a 10 percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation (See 38 C.F.R. § 
4.68 of this part on the amputation rule).  Diagnostic Code 
7805 directs that other scars shall be rated on the 
limitation of function of the affected part.  38 C.F.R. Part 
4 (2004).
              
Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent rating for a scar, regardless of size, that was 
superficial, poorly nourished, or characterized by repeated 
ulceration.  Diagnostic Code 7804 awarded 10 percent for a 
superficial scar that was tender and painful upon objective 
observation, regardless of size.  Diagnostic Code 7805 does 
not differ, directing that other scars be evaluated on the 
limitation of the function of the part affected.  38 C.F.R. 
Part 4 (2002).  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In the most recent objective evidence of record, the January 
2004 VA examination report, the examiner stated that he found 
no evidence of a service-connected right lower leg laceration 
scar.  Consequently, there is no evidence of the right lower 
leg scar currently being unstable, poorly nourished, with 
repeated ulceration, tender, painful, measuring an area 144 
square inches or greater, or causing limitation of function 
of the affected part.  The Board must conclude, therefore, 
that the veteran's service-connected right lower leg scar is 
currently asymptomatic and, as such, the veteran's claim for 
an increased (compensable) rating for his service-connected 
right lower leg scar must be denied.  38 C.F.R. § 4.31. 

					III.  VCAA        

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a December 2003 letter informed 
the veteran of what the evidence must show in order to 
establish entitlement to service connection and stated that, 
to establish entitlement to an increased rating, the evidence 
must show that his service-connected condition had gotten 
worse.  An October 2004 letter informed the veteran of the 
same.  Additionally, a February 2003 letter provided the 
veteran with the new skin regulations.     

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the December 2003 and October 2004 letters informed the 
veteran that VA was responsible for getting relevant records 
from any federal agency, including military records, VA 
medical records, or records from the Social Security 
Administration.  The letters further stated that VA would 
make reasonable efforts to get relevant records not held by a 
federal agency, to include records from state or local 
governments, private doctors and hospitals, or current or 
former employers.  Also, both letters stated that VA would 
assist the veteran by providing a medical examination or 
obtaining a medical opinion if such opinion or examination 
was necessary to make a decision on his claim.   

In addition, the September 2002 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, although the VCAA notice letters sent to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  For instance, the September 2002 SSOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notices, 
combined with the September 2002 SSOC, clearly comply with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA" and thus "essentially cured 
the error in the timing of notice".  Mayfield, 19 Vet. App. 
at  , slip op. at 32, 2005 WL957317, at *22 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure[] the error in the timing of notice" so 
as to "afford[] a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).  In light of the 
content-complying notice that the RO provided prior to 
sending the case to the Board for de novo review, the 
appellant was not prejudiced by the delay in providing 
content-complying notice, because, under these circumstance, 
"the error did not affect the essential fairness of the 
adjudication", Mayfield, supra (holding timing-of-notice 
error nonprejudicial where fairness of adjudication was 
unaffected because appellant was able to participate 
effectively in processing of claim);

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.
 

ORDER

Service connection for a chronic skin disorder, to include 
psoriasis, is denied.  

An increased (compensable) rating for a scar, right lower 
leg, is denied.    



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


